 GOODYEAR TIRE 
& RUBBER CO
. 357 NLRB No. 38 
337
Goodyear Tire and Rubber Co. 
and
 Mitchell John-
son.  Case 26ŒCAŒ023778
 August 3, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On March 25, 2011, Administrative Law Judge Wil-
liam N. Cates issued the at
tached decision.  The Re-
spondent filed exceptions and 
a supporting brief, and the 
Acting General Counsel filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions
1 and 
to adopt the recommended Order. 
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Goodyear Tire and Rubber 
Co., Union City, Tennessee, its officers, agents, succes-

sors, and assigns, shall take the action set forth in the 
Order. 
 Christopher J. Roy, Esq
., for the Acting General Counsel.
1 John T. Billick, Esq
., for the Respondent.
2 DECISION 
STATEMENT OF THE 
CASE WILLIAM N. CATES
, Administrative Law Judge.  This is an 
interference with employee rights case I heard in Union City, 
                                                           
1 In affirming the judge™s finding that the Respondent violated the 
Act by prohibiting employees from wearing T-shirts in the plant that 

used the word ﬁscabﬂ in reference to retirees who returned to work for 
the Respondent as contract laborers, we agree with the judge that the 
Respondent failed to meet its burden 
of demonstrating that the ban was 
justified by special circumstances, including a divisive strike that oc-
curred in 2006.  We find 
Reynolds Electrical Co.
, 292 NLRB 947 
(1989), and 
United Aircraft Corp.
, 134 NLRB 1632 (1961), two cases 
cited by the Respondent in which 
the Board found lawful a prohibition 
on the display of union insignia, to be distinguishable.  In 
Reynolds 
Electric and 
United Aircraft, the employers banned union insignia as a 
ﬁreasonable precautionary measureﬂ 1 to 2 months after strikes that 
were marked by significant animosity and violence.  The banned insig-
nia bore messages that related directly to the strike.  In this case, in 

contrast, the Respondent banned the T-shirts 4 years after the strike in 
question ended.  Further, the leve
ls of violence and animosity demon-
strated in Reynolds
 and 
United Aircraft did not exist during the 2006 
strike of the Respondent.  Finally, the banned T-shirts in this case bore 
messages completely unrelated to the 2006 strike. 
1 I shall refer to counsel for the Acting General Counsel as counsel 
for the Government and to the Acting General Counsel as the Govern-
ment. 
2 I shall refer to counsel for the Respondent as counsel for the Com-
pany and I shall refer to the Respondent as the Company. 
Tennessee, on January 24, 2011.  
The case originates from a 
charge (and amended charge) f
iled by Mitchell Johnson, an 
individual (Johnson or Charging Pa
rty) on July 12 and Septem-
ber 15, 2010 respectively, against Goodyear Tire & Rubber Co. 
(Company).  The prosecution of this case was formalized on 
November 22, 2010, when the Regional Director for Region 26 
of the National Labor Relations Board (Board), acting in the 
name of the Board™s Acting General Counsel, issued a com-
plaint and notice of hearing (c
omplaint) against the Company. 
It is specifically alleged Human Resources Specialist Mark 
Kitchen, in the plant, in early 
June 2010, told an employee he 
was prohibited from wearing a shirt that stated:  ﬁUnion ‚til I 
retire, then scab in!ﬂ  It is 
further alleged Supervisor Louis 
Davis, in the plant, in early J
une 2010, threatened an employee 
with unspecified reprisals if the employee wore a shirt that 
stated: ﬁWhen I retire I will not scab.  I will go fishing.ﬂ  It is 
alleged the Company™s actions violate Section 8(a)(1) of the 
National Labor Relati
ons Act (the Act). 
The Company, in a timely filed answer to the complaint, de-
nied having violated the Act in any manner alleged in the com-
plaint. The parties were given full opportunity to introduce relevant 
evidence, to examine and cross-examine witnesses, and to file 
briefs.  I carefully observed the demeanor of the witnesses as 
they testified and I rely on those observations in making credi-
bility determinations.  I have studied the whole record,
3 the post 
trial briefs, and the authorities cited.  Based on the detailed 
findings and analysis below, I conclude and find the Company 
violated the Act substantially as alleged in the complaint.
 FINDINGS OF FACT
 I.  JURISDICTION
, LABOR ORGANIZATION STATUS
, AND 
SUPERVISORY/AGENCY STATUS
 The Company is an Ohio Corpor
ation, with a facility located 
in Union City, Tennessee, where 
it is, and has been, engaged in 
manufacturing tires.  During th
e 12-month period ending Octo-
ber 31, 2010, a representative period, the Company purchased 
and received at its Union City, 
Tennessee facility goods valued 
in excess of $50,000 directly fr
om points outside the State of 
Tennessee.  During that same t
ime period, the Company sold 
and shipped goods valued in ex
cess of $50,000 directly to cus-
tomers located outside the State of Tennessee.  The evidence 
establishes, the parties admit and I find, the Company is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
The parties admit, and I find,
 United Steelworkers, Local 
878L is, and has been, a labor organization within the meaning 
of Section 2(5) of the Act. 
It is admitted Plant Manager Perry Tennison, Human Re-
sources Manager Tom Gossett,
 Human Resources Specialist 
Mark Kitchen, and Supervisor 
Louis Davis are supervisors and 
agents of the Company within 
the meaning of Section 2(11) 
and (13) of the Act. 
                                                           
3 Counsel for the Acting General Counsel™s unopposed motion to 
correct hearing transcript is granted. 
 The corrections are as set forth in 
the Motion which has been made a part of the record as Judge™s Exh. 1. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 338 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Facts 
1.  Background 
The Company opened its Union City, Tennessee facility in 
1968 and has 47 acres under roof.  At various times the Com-
pany has employed approxima
tely 1750 to 2000 employees and 
employs approximately 500 to 
600 on its second shift.  The 
plant is divided into various depa
rtments, the largest of which is 
the tire room employing approx
imately 150 to 200 employees.  
The tire room, as it™s name implies, is where the tires are made.  
There are various other departments such as the shears, bias 
cutters, shipping, receiving and, some what pertinent to this 
case, the banbury department.  
Raw components are assembled 
and processed into flat rubber 
in the banbury department then 
utilized throughout the plant in the tire building process.  There 
are approximately 20 to 25 employees on second shift in the 
banbury department. 
The Company and Union have a long bargaining relationship 
beginning in 1968.   The parties™ most recent collective-
bargaining agreement expires in 2013.  According to HR Man-
ager Gossett, the bargaining relati
onship is currently the best it 
has been in the past 40 years.  The Company and Union have 
partnered on various projects that 
are beneficial to the plant.  
The parties partnered on safety, profit sharing, production 
standards and obtaining government money for training and 
other purposes. 
A work stoppage occurred during contract negotiations in 
2006.  The employees went on st
rike starting in October and 
ending December 31, 2006.  The 
Company continued to main-
tain production during the stri
ke and a number of employees 
crossed the picket line.  Ten to 12 employees who crossed the 
picket line are still working at the facility. 
According to HR Manager Gossett, the Company has always 
encountered high absenteeism 
during the summer months.  The 
Company, as a result thereof, asked some experienced retirees 
to return to work for a limite
d time in 2008.  Gossett explained 
this was one way for the Company to offset the increased ab-
senteeism and make productio
n quotas on weekends.  The 
Company hired 15 to 17 experienced retirees through Labor 
Finders of Jackson, a supplier of 
temporary labor to companies.  
The Company advised Local Union President Harry Alberg of 
the need for the retirees.  The 
Union took no adverse action nor 
did the Union file a grievance regarding the Company bringing 
in retirees.  Retired employee 
Norman Boucher, for example, 
worked 5 weekends building tires in March/April 2008. 
Pertinent to this case the Company again utilized experi-
enced retirees to build tires in 2010 during June/July and Octo-
ber, November, and December.  The Company discussed with 
Local Union President Ricky Waggoner, its needs regarding 
retirees for tire building starting in May 2010.  The Company 
followed up its dissuasions with Waggoner
 in letters to him on 
May 20, July 8, and August 5, 2010.  The retirees brought back 
in 2010 came as employees of th
e temporary employee service 
company Hamilton-Ryker.  According to HR Manager Gossett, 
retirees were needed in the summer of 2010 because the Com-
pany was transitioning from one 
building equipment to another 
and in the transition the Company could not train new employ-
ees quickly enough to allow it
 to maintain daily production 
quotas.  The Company utilized a
pproximately 17 to 20 retirees 
in 2010, the last of which left at the end of December.  For 
example, retiree Norman Boucher worked at the Company as 
an employee of Hamilton-Ryker during June and parts of July 
2010 building tires, whereas, reti
ree Richard Gephart worked 
building tires in June and July 
as well as October, November, 
and December 2010.  No retirees have worked in the plant 
since the beginning of 2011. 
The Company has had a zero tolerance policy since the facil-
ity opened in 1968.  The policy provides for ﬁa work environ-
ment that is professional, resp
ectful and free from discrimina-
tion, harassment 
or violence.ﬂ 2.  Government™s evidence 
The Union held a meeting at its hall of the second-shift em-
ployees in March 2010.  Local Union President Ricky Wag-
goner informed members the Company was talking with the 
Union about bringing in retirees to build tires.  According, 

Danny Foy, who attended the meeting, ﬁa lot of [the] member-
ship voiced our opinion against 
it.ﬂ  Waggoner said retirees 
would be brought back through a 
labor contracting service and 
he did not know their rates of 
pay because he only negotiated 
wage rates for members but, he fi
gured the retirees rates would 
be around $24 per hour.  Foy was frustrated because, ﬁunion 
brothers that were new hires . . . was making $13 an hour.  And 
I did not feel it was right to bring people back in as contract 
labor making more money than my union brothers paying 
dues.ﬂ Foy attended the Union™s regular meeting in April for second 
shift employees at the union hall.  Local Union President Wag-
goner told the members the Company was still planning to 
bring in retirees to build tires
. Foy asked why retirees, and why 
the Company did not hire new employees instead.  Waggoner 
explained 568 employees had accepted the April 2009 plant 
reduction buyout and the Company needed to meet production 

in 2010 and was going to utilize re
tirees because there was not 
enough time to train new tire build
ers and still meet production 
quotas.  Foy made a motion the Local Union send a letter to 
any returning retirees that the Local Union disapproved of their 
returning as contract labor. 
Foy met with employees Mitc
hell Johnson and Donnie Revel 
near the end of May 2010 to talk about retired employees re-
turning to work as employees of
 a contract labor employer.  
The three discussed their dissatisfaction with retirees, ﬁcoming 
back in and working as a scab for contract labor.ﬂ  Foy told 
Johnson and Revel he was going to
 have a shirt made reflecting 
his dissatisfaction and frustration with the retirees™ returning to 
work.  Johnson likewise decided 
he would have a shirt made 
and they discussed what should be on the shirts.  Foy said his 
shirt would say, ﬁWhen I retire, I will not scab, I™ll go fishing.ﬂ  
The three ended their meeting. 
Foy had a shirt made near th
e end of May 2010.  Printing on 
the shirt reads; ﬁWhen I Retire I will Not __ __ __ __ I™ll Go 
Fishing.ﬂ  Foy, in large hand written lettering, filled in the 
blank spaces with all capitalized letters ﬁSCAB.ﬂ 
 GOODYEAR TIRE 
& RUBBER CO
. 339
Foy wore his printed shirt at work on June 1, 2010.  During a 
company provided hamburger dinner in the tire room on that 
date, Foy met, for the first time, new Plant Manager Perry Ten-
nison.  Tennison said nothing to 
Foy about his shirt.  However, 
about 45 minutes later, Tire 
Room Supervisor Louis Davis 
summoned Foy to his office.  Foy asked Davis if he would need 
a union steward and Davis said he
 would not, that ﬁwe™re going 
to talk man to man.ﬂ  Foy was okay with that.  According to 
Foy, Davis asked him to turn around so he could see the shirt 
and asked, ﬁDo you think anyone might get offended by that on 
your shirt?ﬂ  Foy said he did 
not but Davis said people get of-
fended at lots of things.  Foy then asked Davis if he thought 
retirees might take offense but
 Davis did not respond.  Foy 
explained he did not see how 
the retirees could get offended 
because they did not work for the Company but worked for 
ﬁHamilton-Ryker Scab Company.ﬂ  
Davis told Foy not to wear 
the shirt back into the plant for his own good.  Foy responded, 
he did not see anything wrong with his shirt, that he was a un-
ion man who was frustrated about
 what was happening.  Foy 
thanked Supervisor Davis for thei
r ﬁman-to-manﬂ talk and told 
him if he decided to wear the sh
irt back into the plant he would 
cross that bridge when he got to it. 
A short time later that same day, Foy told coworker Mitchell 
Johnson and union steward Todd McCartney about his meeting 
with Davis.  Foy has not worn the shirt in the plant since Davis 
warned him because he ﬁfelt like [he] would be fired for insub-
ordination.ﬂ  Foy never spoke to any of the retirees about the 
shirt; never made threatening 
comments to them; was never 
involved in any fights or alterc
ations with them; never made 
any threatening gestures toward them and there was no inter-
ruption in production in his department the day he wore the 
shirt. 
Second shift shop steward McCartney testified Business 
Center Manager Tommy Greer, 
the highest ranking manage-
ment official in the tire room, asked him if he had seen Foy™s 
shirt.  McCartney told Greer he had the day before.  According 

to McCartney, Greer told him, ﬁThat shirt is not allowed in 
here.  You need to tell him not to
 wear it; that we have a zero 
tolerance in this plant.  And you need to have a talk to Mr. 
Foy.ﬂ  McCartney told Foy about the conversation telling him 
he had talked with the Union and ﬁwe didn™t feel like there was 
a problem with the shirt but, he
 needed to know all the facts 
and make his own decision.ﬂ 
Sixteen year banbury depart
ment employee Mitchell Johnson 
attended the regular union meeting at the hall in May 2010, at 
which Local Union President Waggoner spoke about the Com-
pany bringing retired employees 
back to build tires.  Johnson 
said he and other coworkers we
re frustrated because new hire 
union employees at the Company were paid $13 per hour, 
whereas, retirees being brought back through nonunion, Hamil-
ton-Ryker, were being paid $24 per hour. 
About a week after the union 
meeting, Johnson spoke with 
Foy and Donnie Revel near the 
banbury department. They dis-
cussed having t-shirts made to wear in the plant.  Johnson had a 
shirt designed with the word ﬁscabﬂ on the front with a crossed 
out circle on top of it and on the back; ﬁUNION TIL I RETIRE, 
THEN SCAB IN.ﬂ  Johnson wore 
his shirt the second week in 
June for a full work shift.  No supervisor or manager spoke 
with Johnson that day about hi
s shirt; however, Johnson™s im-
mediate supervisor, Gideon Fi
chu, observed Johnson wearing 
the shirt.  The following day union steward Jeff Williams told 
Johnson that HR Specialist Mark
 Kitchen had spoken with him 
about Johnson™s shirt and told him Johnson ﬁdidn™t need to 
wear the shirt back in again that it was a violation of the zero 
tolerance policy.ﬂ 
Upon learning of Kitchen™
s comments, Johnson telephoned 
him the next day and asked ab
out his conversation with union 
steward Williams regarding the sh
irt.  Kitchen told Johnson he 
had relayed the position of the HR department to Williams.  
Johnson told Kitchen, ﬁI think my
 shirt™s fine.ﬂ  Kitchen re-
sponded; ﬁIt violates our zero to
lerance policy.  You™re creating 
a hostile work environment.ﬂ  Johnson told Kitchen he did not 
bring the retirees back into the plant, the Company did, and it 

was the Company that was creating the hostile work environ-
ment.  Johnson then told HR Speci
alist Kitchen, ﬁMark, if you 
tell me not to wear that shirt, I will call the National Labor 
Relations Board.ﬂ  Kitchen said that was fine if that was what 
Johnson needed to do.  Johnson th
en asked, ﬁSo you™re telling 
me not to wear this shirt back
 in the plant again?ﬂ  Johnson 
testified Kitchen responded, ﬁTha
t™s exactly what I™m saying.  
Don™t wear it back in the plant againﬂ and ended their conversa-
tion. After Johnson wore his shirt in the plant several coworkers 
asked if he would have them 
one made.  Johnson had 60 addi-
tional shirts made which he sold to coworkers.  When his 
coworkers asked Johnson if they should wear their shirts into 
the plant, Johnson told them he ha
d been told not to but added, 
if they did, it would be at their own risk.  Six or seven cowork-
ers wore their shirts at the plant on various occasions up to and 
including the Friday night before the trial.  Johnson wore his 
shirt at work on two or three 
more occasions without any one 
from management menti
oning it to him.  Retirees were working 
at the plant on the days Johnson 
wore his shirt.  Johnson was 
never disciplined for wearing the 
shirt.  Johnson said there were 
no fights, altercations or threaten
ing gestures made at work nor 
was production interfered with as a result of his wearing his 
shirt.  Johnson wore the shirt because he wanted his fellow 
union members to see his disgus
t with what was going on and 
for the retirees to see he did not
 approve of the situation.  John-
son said he wanted the retirees to be offended by what they 
were doing. 
Employees have displayed or wo
rn, at the plant, various un-
ion related stickers and clothing 
for years and specifically since 
2006.  Foy displayed a sticker, ﬁUSW Local 878L I Would 
Never SCABﬂ on his truck parked in the company parking lot.  
The same type sticker has been 
displayed inside the plant on 
hard hats, tool boxes, forklifts
, lunch boxes and the bicycles 
maintenance employees ride around the plant.  According to 
Foy, no one from management
 has spoken with employees 
about the stickers.  Foy has worn a shirt with the Union™s logo 
on the sleeve in the plant for years which also reads, ﬁI would 
never SCAB U.S.W.A. Local 8
78L.ﬂ  Foy has been observed 
by management wearing the shirt.  Foy said several hundred 
other employees have worn this same type shirt for years and as 
recent as the week before the trial. No company official has, to 
Foy™s knowledge, ever spoken with any of the employees about 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 340 
wearing the shirts.  Johnson tes
tified Supervisor Howard Nel-
son asked employees on more than one occasion, if they wanted 
ﬁto work with that scab today,ﬂ referring to an employee who 
had crossed the picket line during the 2006 strike. 
3.  Company™s evidence 
HR Specialist Kitchen notified HR Manager Gossett in June 
2010 that employee Johnson had worn
 a shirt at the plant that 
made reference to the returning retirees as scabs.  Gossett also 
learned Johnson was selling the shirts to coworkers and planned 
to have a number of the employees bring them into the plant.  
Gossett concluded Johnson™s, as well as Foy™s, printed shirts 
violated the Company™s zero tolerance policy which provides 
for a workplace free from harassment, discrimination, violence 
and where employees are to be 
treated in a professional man-
ner.  Gossett said one of the returning retirees, Tommy Stewart, 
even complained about Johnson™s shirt. 
HR Manager Gossett concluded 
Johnson™s and Foy™s shirts 
also violated the Company™s dress code specifically the portion 
that prohibits ﬁclothing with inappropriate or offensive slogans, 
lettering, or symbols.ﬂ  Acco
rding to Gossett, Johnson, Foy, 
and all employees are trained annually on the Company™s zero 
tolerance and other policies which help to protect the Compa-
ny™s good name and image.  Additionally, Gossett stated that if 
little things at the Company are 
ignored they tend to escalate 
and could result in disciplinary 
problems.  Gossett specifically 
viewed Johnson™s and Foy™s shirts as attempts at getting the 
retirees to leave the plant.  Gossett explained that the difference 
between the messages on Johnson™s 
and Foy™s shirts and those 
of other union related messages 
worn on clothing or displayed 
in the plant was that the two messages, at issue were directed at 
specific individuals namely the retirees whereas the other mes-
sages were not.  Gossett acknowl
edged employees wore caps, 
shirts, and jackets at the plant 
with union logos.  He noted that 
during negotiations for the most 
recent collective-bargaining 
agreement employees wore shirts with the picture of a cobra 
with the message, ﬁIf provoked, I will strikeﬂ and shirts which 

said, ﬁI would never scabﬂ on them. 
Gossett said neither Johnson nor Foy was ever disciplined 
for wearing the shirts in question at the plant.  Gossett did not 
consider the messages on the shirts
 at issue to be obscene or 
vulgar and the shirts did not dir
ect employees to be violent or 
hostile toward other employees, nor did the shirts disparage the 
Company™s products or call for a work stoppage. 
HR Manager Gossett said that during the strike at the Com-
pany in 2006 temporary workers were hired from a temporary 
staffing agency to supplement 
salaried employees and those 
who crossed the picket line to
 maintain production. During the 
2006 strike there was an altercation involving a delivery driver 
for a supplier and a striker that re
sulted in the striker being sent 
to the hospital with some pretty sever injuries.  Some incidents 
occurred after the 2006 strike e
nded.  On February 12, 2007, 
James Pope reported to his s
upervisor, Vince Youngquest, that he had observed graffiti on one of the bathroom walls making 
reference to ﬁBonnie and Cowboyﬂ who had crossed the picket 
line during the strike.  The graffiti referred to the two as scabs 
and included a racial slur.  
HR Manager Gossett said ﬁBonnieﬂ 
was Bonnie Moss and ﬁCowboyﬂ was Greg Phelps one of 
which was African American.  A Company report of the inci-
dent indicates that ﬁ[w]ithin an hour, the graffiti . . . [was] 
cleaned up [and] . . . gone.ﬂ  Ot
her incidents included rolls of 
toilet paper placed in toilets 
causing overflows.  David Weber 
reported in March 2007, his tool box stolen and a personal fan 
ﬁtorn up.ﬂ  Weber also complained that the employee who 
worked at his same workstation but on the earlier shift left the 
machine in disarray.  Weber™s written complaint reflects the 
employee on the earlier shift had admitted, thought not to We-
ber, he was leaving the area messed up because Weber, admit-
tedly, was a scab who crossed the picket line during the 2006 
strike.  In the report Weber 
was asked what could be done 
about his machine being left in 
disarray.  He responded, ﬁNoth-
ing.  I just came up here beca
use I figured it would aggravate 
him to be investigated.ﬂ  HR
 Manager Gossett said employee 
Johnson Motley complained after the strike, he was ﬁhaving 
trouble getting the items he needed
 brought to him in the plant  
. . . [and] . . . had some issues with his vehicle.ﬂ  Motley™s writ-
ten report dated May 17, 2007, i
ndicates a ﬁchemicalﬂ of some 
kind was put in his vehicle™s ga
s tank.  Motley crossed the 
picket line during the 2006 strike.  Gossett testified an employ-
ee reported he had lug nuts loosened on his vehicle which he 
believed happened at work.  Randy Garner filed a written report 
with the Company on May 22, 2007, in which he indicated he 
had five lug nuts on his pickup truck loose enough that he could 
tighten them by hand and he believed the lug nuts may have 
been loosened at the plant.  Garner and his wife both worked 
during the 2006 strike. 
Retired tire builder Norman Boucher testified he returned to 
the Company as a retiree for a period in the spring of 2008, and 
again in June 2010.  Boucher recalled that during his 2008 re-
turn to work Mitchell Johnson told him he was disappointed in 
his being there.  Boucher specifically recalled Johnson telling 
him ﬁtire builder scabs were coming in there and I shouldn™t be 
there.ﬂ  Boucher saw but did not speak with Johnson when he 
returned as a retiree in 2010. 
 Boucher saw Johnson wearing the 
shirt at the plant that made reference to retirees being scabs.  
Boucher did not, however, complain to the Company about 
Johnson wearing the shirt. 
Retired Employee Thomas Stewart returned as an employee 
of Hamilton-Ryker in June 201
0 and observed Mitchell John-
son in the tire room wearing a shirt that said something about 
retirees and scabs.  Stewart cl
aimed Johnson had no business in the tire room but acknowledged Johnson said nothing and his 
presence did not stop Stewart from doing his work.  Stewart 
further acknowledged Johnson made no threatening gestures 
toward him or the other retirees.  Stewart has seen shirts in the 
plant stating, ﬁI would never scab.ﬂ 
Retired employee Richard Gephart built tires at the Compa-
ny as a temporary employee of
 Hamilton-Ryker in June and 
July and from mid-October to December 2010.  Gephart ob-
served Mitchell Johnson in the pl
ant a few times in the summer 
of 2010 and on an occasion saw Johnson wearing a shirt with 
ﬁretirees and scabsﬂ on it and ot
her words too small for Gephart 
to read at the distance he was 
from Johnson.  Gephart said the 
words retiree and scab made him feel ﬁwearyﬂ because he did 
not consider himself a scab.  Gephart paid union dues even 
 GOODYEAR TIRE 
& RUBBER CO
. 341
when he worked as a retiree.  
Gephart said Johnson never made 
any threatening gestures toward him. 
III.  CREDIBILITY COMMENTS, ANALYSIS
, AND CONCLUSIONS
 It does not appear there are any controlling credibility con-
flicts in the testimony outlined and relied on.  However, it is 
helpful to specifically address what might appear to be a credi-
bility conflict involving portion
s of the testimony given by 
employee Foy and Supervisor Davi
s.  Foy testified Supervisor 
Davis told him not to wear his, ﬁWhen I retire I will not SCAB, 
I™ll go Fishingﬂ shirt back into the plant for his own good.  
Supervisor Davis acknowledged, ﬁI told Foy that the T-shirt he 
was wearing was maybe offensive 
to some people and for him 
not to wear it back in the plan
t again.ﬂ  However, Davis imme-
diately, thereafter, testified he never in any way threatened Foy 
about wearing the shirt.  To the extent it is necessary; I do not 
credit Davis™ denial of a threat.  I find Davis denial to be noth-
ing more than his view on the meaning of the words he spoke to 
Foy as credibly testified to by Foy. 
I turn to the validity of the Company™s prohibition of the 
wearing of the two shirts at issu
e.  It is established the Compa-
ny prohibited employee Johnson from wearing a shirt stating, 
ﬁUnion ‚til I retire, then scab in!ﬂ and prohibited employee Foy 
from wearing a shirt stating, ﬁWhen I retire I will not scab I 

will go fishing.ﬂ  I find the Company, through Supervisor Da-
vis, threatened Foy with unspecified reprisals for wearing his 
shirt when he instructed Foy not to wear the shirt in the plant 
again for his own good.  Davis™ statement makes it clear there 
will be adverse consequences, if
 Foy wears the shirt again in 
the plant.  I find the content 
of the messages reflected on the 
two shirts worn by Johnson and Foy to be protected by the Act.  
The Board, with court approval, has long held that in the ab-
sence of special circumstances employees have a Section 7 
right under the Act to wear insignia at work referring to unions 
or other matters pertaining to 
working conditions for the pur-
pose of mutual aid or protection.  
Midstate Telephone Corp.,
 262 NLRB 1291, 1292 (1982), enf. denied 706 F.2d 401 (2d 
Cir. 1983); 
Boise Cascade Corp.,
 300 NLRB 80, 82 (1990).  
Johnson and Foy were, by the me
ssages on their shirts, attempt-
ing to protest a tacit agreement between the Company and the 
Union, that the Company could bring back experienced retired 
employees on a short time basis to fulfill a labor shortage.  
They were also protesting that 
the retired employees were being 
brought back through Hamilton-Ryker, a nonunion supplier of 
temporary labor, which labor (the retirees) would be perform-
ing bargaining unit work in the plant as nonunion employees 
while being paid substantially more per hour than the newly 
hired but untrained unit employees.  It is reasonable to conclude 
and I do, that Johnson and Foy were acting together to mobilize 
solidarity in an effort to discourage the retired employees from 
participating in the nonunion reti
ree program and for support in 
favor of the lower paid untrained unit employees.  Foy for ex-
ample testified, ﬁI did not feel 
it was right to bring people back 
in as contract labor making mo
re money than my union broth-
ers paying dues.ﬂ  The mere fact both messages utilized the 
word ﬁscabﬂ does not remove the Act™s protection from John-
son and Foy in wearing the shirts.  The Act™s protection of em-
ployee rights extends to use of the word ﬁscabﬂ a common and 
well-known reference to a person or firm who is nonunion or 
works during a strike.  Boise Cascade, supra, 300 NLRB at 82; 
Letter Carriers v. Austin,
 418 U.S. 264, 282Œ287 (1974); 
Linn v. Plant Guard Workers,
 383 U.S. 53, 60Œ61 (1966).  In 
Linn the Supreme Court noted the Boar
d has allowed wide latitude 
to statements or expressions by
 the parties in labor controver-
sies and has concluded that scab is an epithet that is common-
place and is not so indefensible 
as to remove the protection of 
the Act from the use of it.  For Foy and Johnson to associate the 
words, ﬁscabﬂ and ﬁretireﬂ on 
their shirts does not somehow 
denigrate retirees but merely focu
ses the point of their message.  
I note in this regard there is no evidence or contention that Foy 
and/or Johnson engaged in any threats, violence, physical ges-
tures or contact in the process of wearing their shirts displaying 
the word ﬁscabﬂ and associating it with the returning retirees 
nor did it cause any disruptions of production. 
I turn next to the Company™s special circumstance conten-
tions.  An employer may prohibit the wearing of union insignia 
or insignia regarding working conditions by its employees if, 

and only if, the employer can demonstrate substantial evidence 
of special circumstances that would outweigh the employees™ 
rights protected by Section 7 of 
the Act.  Special circumstances 
can include violence, interference with training or production, 
or threats thereof, the instigation of disciplinary misconduct, 
disparaging the employer™s prod
ucts and/or services, interfer-
ence with safety or unreasonable interferences with the image 
the employer desires for its employees to project its customers 
or suppliers.  See, e.g., 
Escanaba Paper Co
., 314 NLRB 732, 
732Œ735 (1994).  The employer bears the burden of proving 
special circumstances.  
W. San Diego,
 348 NLRB 372, 373 
(2006).  The special circumst
ance exception is; however, nar-
row and ﬁa rule that curtails an employee™s right to wear union 
insignia at work is pr
esumptively invalid.ﬂ  
E & L Transport 
Co., 331 NLRB 630 fn. 3 (2000).  General, speculative, isolated 
or conclusively evidence of potential disruption to an employ-
er™s operations does not amount
 to special circumstances.  
Boi-se Cascade Corp.,
 300 NLRB at 82. 
Norman Boucher, who had worked for the Company for 40 
years before retiring, returned to the Company for work 5 
weekends in the spring of 2008 as a retiree working for a non-
union temporary labor supplier. 
 Boucher testified Mitchell 
Johnson approached him in 2008 and told him he was ﬁdisap-
pointedﬂ in Boucher™s being there and said ﬁtire builder scabs 
were coming in thereﬂ and told B
oucher he should not be there.  
Boucher was upset Johnson referre
d to him as a scab because 
he did not consider himself to be one because he did not cross 
the 2006 picket line at the Company.  Boucher again returned 
to work in June and a portion of July 2010, working as an em-
ployee of a nonunion temporary labor provider.  Boucher saw 
but never spoke with Mitchell Johnson during work in 2010.  
Boucher observed Johnson, on an occasion, ﬁstrutting down the 
aisleﬂ wearing a shirt making reference to retirees as scabs.  
Johnson™s wearing the shirt ﬁupsetﬂ Boucher because he did not 
consider himself a scab. Boucher, however, never complained 
to anyone about Johnson™s shirt. 
I accept Boucher™s description of his encounters with John-
son but conclude such does not 
constitute special circumstance 
that would justify the Company prohibiting Johnson from wear-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 
ing his shirt in question in the plant in 2010.  Johnson did noth-
ing more in 2008 than attempt to persuade Boucher not to work 
nonunion in the plant as a tire build
er.  Johnson did not threaten 
Boucher in any manner.  Nor does Johnson™s 2008 comments to 
Boucher establish or demonstrat
e lingering animosity by him in 
2010.  In June and July 2010, Johnson never even spoke to 
Boucher nor made any threats toward Boucher or the other 
retirees.  Boucher, though being ﬁ
upsetﬂ made no complaints to 
management about Johnson™s shirt.  Any contention by the 
Company that Johnson™s actions in 2008 and 2010 continue to 
bring up the 2006 strike, or unfairly single out retirees as scabs, 
and thus disrupt production or 
other problems is simply too 
speculative to justify the Company™s prohibiting Johnson from 
wearing the shirt at issue.  Clearly Johnson™s shirt was not ad-
dressing the strike some 4 year
s earlier but was protesting the 
use of nonunion laborers to build tires in the unionized plant.  
Stated differently, the ﬁscabﬂ reference on Johnson™s shirt, and 
for that matter Foy™s shirt, was part of larger messages contain-
ing the word ﬁretireﬂ and clear
ly referred to the nonunion retir-
ees working in the plant.  It 
is highly unlikely that other em-
ployees understood the shirts to reference the 2006 strike or any 
misconduct associated 
with that strike. 
While there was some misconduct during and following the 
2006 strike, such is separated from
 the events by as much as 4 
years.  One incident in the 2006 strike sent a striker to the hos-
pital, however, it did not involve
 employees crossing the picket 
line but rather was an exchange between a driver for a supplier 
and a striking employee.  Certai
n other incidents were reported 
to management beginning in 2007 and until May of that year.  
On February 12, 2007, graffiti was observed on a bathroom 
wall that made reference to two employees who had crossed the 
picket line as ﬁscabs;ﬂ however, the graffiti was cleared away 
within an hour and no one was disciplined as a result of the 
incident; nor was there any evidence presented as to who may 
have been responsible for the graffiti.  There were, at about this 
same time, incidents where toilet paper was placed in toilets 

causing overflows but again no showing as to who was respon-
sible.  Employee Weber complain
ed in March 2007 his tool box 
was stolen and a personal fan destroyed, however, no showing 
was established as to who was responsible.  Weber also com-
plained his work area was left in disarray by an employee on an 
earlier shift and he had heard it was because he was a scab.  In 
May 2007, employee Motley complained some type of chemi-
cal had been placed in the gas ta
nk of his private vehicle.  Em-
ployee Garner, at about the same time, reported lug nuts had 
been loosened on his private vehicle.  Garner and his wife both 
crossed the picket line during the 2006 strike.  However, no one 
was ever disciplined for any of these incidents.  Even assuming 
the incidents were strike related, there is no showing the ani-
mosity that may have persisted after the strike against those 
who crossed the picket line, continued to the time Johnson and 
Foy wore the shirts in issue some 4 years later in 2010.  The 
Company could not point to any specific problems related to 
discipline or production caused by Johnson and Foy wearing 
the shirts in issue.  Johnson 
and Foy had no contact with the 
public or customers of the Company.  Employees had worn 
shirts with union insignia including the word ﬁscabﬂ for years 
without anyone being disciplined for doing so.  The Company™s 
perception that Johnson intended to disrupt plant operations by 
persuading retirees to quit their jobs is merely speculative and 
does not establish a true threat to
 disrupt production.  The fact 
the Company had a policy against harassment that might create 
a hostile work environmen
t is no defense.  Where as here, there 
were no threats, the Company cannot enforce its broad re-
strictions to compel compliance with a zero tolerance and/or 
dress policy which interferes with the Section 7 rights of its 
employees.  
Escanaba Paper Co., 314 NLRB 732, 734 (1994).  
In sum, I find the Company has not shown special circumstanc-
es which would support a ban of the shirts in question with 
messages protected by the Act. 
I find prohibiting Johnson and Foy from wearing the shirts at 
issue and additionally by threatening Foy with unspecified 
reprisals, the Company violated Section 8(a)(1) of the Act. 
CONCLUSIONS OF 
LAW 1.  The Company is an employer engaged in commerce with-
in the meaning of Section 2(2)
, (6), and (7) of the Act. 
2.  By telling an employee he was prohibited from wearing a 
shirt stating: ﬁUnion ‚til I reti
re, then scab in!ﬂ and from pro-
hibiting an employee from wearing and threatening the em-
ployee with unspecified reprisals if the employee wore a shirt 
that stated: ﬁWhen I retire I will not scab.  I will go fishingﬂ the 

Company engaged in unfair labor practices affecting commerce 
within the meaning of Section 2(6) and (7) of the Act and vio-
lates Section 8(a)(1) of the Act. 
REMEDY Because I have found the Company has engaged in certain 
unfair labor practices, I find it must be ordered to cease and 
desist and to take certain affi
rmative actions de
signed to effec-
tuate the policies of the Act. 
ORDER The Company, Goodyear Tire and Rubber Co., Union City, 
Tennessee, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Prohibiting its employees from wearing shirts reading, 
ﬁUnion ‚til I retire, then scab in!ﬂ 
(b) Prohibiting its employees from wearing and threatening 
its employees with unspecified re
prisals if they wear shirts 
reading ﬁWhen I retire I will not scab.  I will go fishing.ﬂ 
(c) Prohibiting employees from w
earing articles of clothing 
with messages pertaining to the exercise of activities protected 
under Section 7 of the Act. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed to 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
 GOODYEAR TIRE 
& RUBBER CO
. 343
(a) Within 14 days after service by the Region, post at its 
Union City, Tennessee facility 
copies of the notice marked 
ﬁAppendix.ﬂ4  Copies of the notice, on forms provided by the 
Regional Director for Region 
26 after being signed by the 
Company™s authorized representative, shall be posted by the 
Company and maintained for 60 consecutive days in conspicu-
ous places including all places where notices to employees are 
customarily posted.  In addition
 to physical posting of paper 
notices, notices shall be distribu
ted electronically, such as by 
email, posting on an intranet or an internet site or other elec-
tronic means, if the Company customarily communicates with 
its employees by such means.  Reasonable steps shall be taken 
by the Company to ensure that the notices are not altered, de-
faced, or covered by any other material.  In the event that, dur-
ing the pendency of these proceedings, the Company has gone 
out of business or closed the facility involved in the proceed-
ings, the Company shall duplicate 
and mail, at its own expense, 
a copy of the notice to all current employees and former em-
ployees employed by the Company at any time since June 1, 
2010. (b) Within 21 days after service by the Region, file with the 
Regional Director for Region 26 a sworn certification of a re-
sponsible official on a form prov
ided by the Region attesting to 
the steps that the Company has taken to comply. 
                                                           
4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 tell you that you are prohibited from wearing 
shirts at work that state ﬁUnion ‚til I retire, then scab in!™ﬂ 
WE WILL NOT
 tell you that you are prohibited from wearing 
nor will we threaten you with unspecified reprisals if you wear 
shirts at work that state ﬁWhen I retire I will not scab.  I will go 
fishing.ﬂ WE WILL NOT
 interfere with, restrain, or coerce our employees 
by prohibiting them from wearing 
articles of clothing with mes-
sages pertaining to the exerci
se of activities protected under 
Section 7 of the Act. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
 GOODYEAR 
TIRE AND RUBBER CO.  